         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                                FOR THE WESTERN OF TEXAS


 AMERINOR, LLC,

           Plaintiff,
 v.                                                                  Civil Action No.:
                                                                     1:20-CV-1022-JRN

 SANARA WELLNESS, LLC, AND ALLISON
 FULLMER,

           Defendants.


                                   AMENDED COMPLAINT

                                          COUNT ONE

I.     The court has jurisdiction under 15 U.S.C.A. § 1121, and 28 U.S.C.A. § 1338(a) in that

this case arises under the Trademark Laws of the United States, 15 U.S.C.A. §§ 1051 et seq.

II.    Status of Parties

       Plaintiff is a limited liability corporation incorporated under the laws of the State of Texas,

having its principal place of business at 2225 Ambush Canyon in the City of Leander, County of

Travis, State of Texas. Defendant Sanara Wellness, LLC is a limited liability corporation

incorporated under the laws of the State of Texas, having its principal place of business at 605

Goliad Drive in the City of Keller County of Tarrant, State of Texas. Defendant is qualified to do

business and is doing business in the State of Texas. Defendant Allison Fullmer is an individual

resident of Texas residing at 605 Goliad Drive, Keller, Texas 76248.

III.   Venue

       Venue is proper in this district under 28 U.S.C. § 1391(b)(2) because a substantial part of

the events or omissions giving rise to this claim occurred in this district. Defendants maintain a


                                                 1
         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 2 of 9




website and social media presence which has presented goods and services bearing the

“SANARA” to consumers and potential consumers worldwide. The social media presences are

extended though its users (sometimes “followers”), in that the efforts made on the Facebook and

Instagram platforms is presented to consumers and potential consumers across Texas and in

Travis County, Texas. Defendant Allison Fullmer maintains a personal Facebook page “Allison

Fullmer” (www.facebook.com/allison.fullmer.90) which has presented goods and services

bearing the “SANARA” to consumers and potential consumers worldwide.

IV.    Ownership of Federally Registered Trademark

       On or about September 26, 2017, plaintiff adopted the mark “SANARA” and has used it

in interstate commerce for (1) cosmetics and cleaning substances, including cosmetic bath milks;

bath oils; bath soaps; cosmetics; facial masks; facial scrubs; lip balm; non-medicated soaps; oils

for cosmetic purposes; perfumes; bath oils; non-medicated bath salts; non-medicated skin serums;

non-medicated skin care preparations, namely, creams, eye creams, face and body lotions, gels,

toners, cleaners and peels; personal deodorants; cosmetic preparations for body care; cosmetics;

cosmetic preparations and make-up; and beginning on or about October 30, 2017, (2) healthcare,

beauty, and agricultural services, including wellness and health-related consulting services;

consulting services in the field of mental health and wellness; providing information about beauty;

providing news and information in the field of personal beauty; providing a web site featuring

information in the field of mental health and wellness; providing a web site featuring information

on health and nutrition; providing a website featuring information in the field of skin care, mental,

and physical health; providing a web site featuring information in the field of mental health and

physical health, including living a healthy and disease free life; providing a website featuring

information about health and wellness, namely, skin care, health, beauty care, and healthy living;




                                                 2
         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 3 of 9




providing a website featuring information regarding healthy living and lifestyle wellness;

providing information, news and commentary in the field of nutrition, health and wellness;

providing on-line information, news and commentary in the field of health and wellness relating

to healthy lifestyle, healthy cooking and eating, alternative therapies, fitness, and workouts ever

since. On October 4, 2017, plaintiff filed an application for registration of such mark in the United

States Patent and Trademark Office. On July 31, 2018, the mark was registered in the United States

Patent and Trademark Office on the Principal Register under the Act of 1946 covering the use of

the mark on cosmetics and cleaning substances, including cosmetic bath milks; bath oils; bath

soaps; cosmetics; facial masks; facial scrubs; lip balm; non-medicated soaps; oils for cosmetic

purposes; perfumes; bath oils; non-medicated bath salts; non-medicated skin serums; non-

medicated skin care preparations, namely, creams, eye creams, face and body lotions, gels, toners,

cleaners and peels; personal deodorants; cosmetic preparations for body care; cosmetics; cosmetic

preparations and make-up. A copy of the registration is attached and marked “Exhibit A.” Such

registration is now outstanding and valid. On September 21, 2018, plaintiff filed an application for

registration of such mark in the United States Patent and Trademark Office. On April 7, 2020, the

mark was registered in the United States Patent and Trademark Office on the Principal Register

under the Act of 1946 covering the use of the mark in healthcare, beauty, and agricultural services,

including wellness and health-related consulting services; consulting services in the field of mental

health and wellness; providing information about beauty; providing news and information in the

field of personal beauty; providing a web site featuring information in the field of mental health

and wellness; providing a web site featuring information on health and nutrition; providing a

website featuring information in the field of skin care, mental, and physical health; providing a

web site featuring information in the field of mental health and physical health, including living a




                                                 3
         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 4 of 9




healthy and disease free life; providing a website featuring information about health and wellness,

namely, skin care, health, beauty care, and healthy living; providing a website featuring

information regarding healthy living and lifestyle wellness; providing information, news and

commentary in the field of nutrition, health and wellness; providing on-line information, news and

commentary in the field of health and wellness relating to healthy lifestyle, healthy cooking and

eating, alternative therapies, fitness, and workouts. A copy of the registration is attached and

marked “Exhibit B.” Such registration is now outstanding and valid.

V.     Plaintiff’s Use of Registered Mark

       Plaintiff has, since on or about September 26, 2017, used the above-described mark to

identify its products and services, and to distinguish them from those made, sold, or provided by

others, by, among other things, prominently displaying the mark on the products, their containers,

and the displays associated with its products. In addition, plaintiff has prominently displayed the

mark on advertising, bills, periodicals, letterheads, direct mailings, email signatures, social media

accounts all having been distributed throughout the United States.

VI.    Defendants’ Infringement of Federally Registered Mark

       Defendants have infringed plaintiff’s mark in interstate commerce by various acts,

including operating a store at 2008 East State Highway 114, Southlake, Texas 76092 under the

name “Sanara Yoga and Wellness,” and selling, offering for sale and advertising its products under

that name. Operating the website www.sanarawellness.com, the Facebook accounts “Sanara Yoga

&        Wellness”          (www.facebook.com/sanarawellness),             “Allison        Fullmer”

(www.facebook.com/allison.fullmer.90),       and       the   Instagram   account   “sanarawellness”

(www.instagram.com/sanarawellness). Defendants have offered various goods, products and

services, including but not limited to wellness and health-related services, mental health and




                                                   4
         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 5 of 9




wellness, healthy lifestyle, fitness, and workouts. A copy of some of such offereings is attached as

“Exhibit C.” Defendants offerings use the “SANARA” mark both through online platforms,

including websites and social media platforms, and in their physical operations. The use of

“SANARA” by defendants is without permission or authority of plaintiff is likely to cause

confusion, to cause mistake, and to deceive.

VII.   Intent of Defendants

       Defendants’ alleged acts of trademark infringement and unfair competition have been

committed with the intent to cause confusion and mistake and to deceive. By way of example,

Plaintiff’s branding often incorporates a simplified tree displayed from the side, and Defendant

Sanara Wellness, LLC has adopted deceptively similar branding with a similarly simplified tree,

however, displayed top down.




                                     Example of Plaintiff’s Branding




                                    Example of Defendant’s Branding


                                                 5
         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 6 of 9




VIII. Notice to Defendants if Damages Are Demanded

       Since on or about July 31, 2018, plaintiff has given notice that its mark is registered in the

United States Patent and Trademark Office by displaying with the mark as used the letter “R”

enclosed within a circle. Plaintiff has requested that defendants cease and desist from acts of

trademark infringement and has given defendants actual notice of plaintiff’s registration, but

defendants have refused to cease such acts.

                                          COUNT TWO

                Unfair Competition by Infringement of Common-Law Rights

IX.    Plaintiff realleges, as if fully set forth, the allegations of Paragraphs I through VIII,

inclusive, of COUNT ONE.

X.     The previously mentioned acts of defendants constitute unfair competition and an

infringement of plaintiff’s common-law rights in its above-described trademark.

XI.    Plaintiff has used the above-described trademark continuously since September 26, 2017,

to identify its goods and to distinguish them from those made and sold by others, by, among

other things, prominently displaying the trademark on the goods, their containers, and displays

associated with the goods. In addition, plaintiff has prominently displayed the mark on

advertising, bills, periodicals, letterheads, direct mailings, email signatures, social media

accounts all having been distributed throughout the United States. The goods and advertising

have been distributed in the trade area where defendant is engaged in business. As a result of the

sales and advertising by plaintiff under its trademark, the mark has developed and now has a

secondary and distinctive trademark meaning to purchasers in defendants’ trade area. The mark

has come to indicate to such purchasers a product originating only with plaintiff. As a result of

the association by purchasers of the mark with plaintiff, defendants’ use of the mark is likely to




                                                  6
           Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 7 of 9




cause confusion to such purchasers.

XII. Defendants have infringed plaintiff’s mark as alleged with the intent to deceive the public

into believing that goods sold by defendants are made by, approved by, sponsored by or affiliated

with, plaintiff. Defendants’ acts, as alleged, were committed with the intent to pass off and palm

off defendants’ goods as the goods of plaintiff, and with the intent to deceive and defraud the

public.

                                          COUNT THREE

          Violation of Lanham Act by Use of False Designation in Interstate Commerce

XIII. Plaintiff realleges, as if fully set forth, the allegations of Paragraphs I through VIII

inclusive of COUNT ONE.

XIV. Defendant has caused goods to enter into interstate commerce with the designation and

representation “SANARA” connected therewith. Defendants’ use of “SANARA” is a false

description and representation that such goods are made by, sponsored by or affiliated with

plaintiff. Defendants’ acts are in violation of 15 U.S.C.A. § 1125(a), in that defendant has used in

connection with goods and services a false designation of origin and a false description or

representation, including words and other symbols tending falsely to describe or represent the

same, and has caused such goods and services to enter into interstate commerce. Plaintiff believes

that it is likely to be damaged by such false description and representation by reason of the

likelihood that purchasers will be confused as to the true source, sponsorship or affiliation of

defendants’ goods.

XV.       By reason of defendants’ alleged acts, plaintiff has suffered, and will continue to suffer,

damage to its business, reputation, and goodwill and has lost sales and profits that plaintiff would

have made but for defendants’ acts.




                                                   7
         Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 8 of 9




XVI. Defendants threaten to continue to do the acts complained of, and unless enjoined, will

continue to do so, all to plaintiff’s irreparable damage. It would be difficult to ascertain the amount

of compensation which would afford plaintiff adequate relief for such continuing acts, and a

multiplicity of judicial proceedings would be required. Therefore, plaintiff’s remedy at law is not

adequate to compensate it for its injuries.

Therefore, plaintiff requests that:

1.     This court grant an injunction pursuant to the powers granted it under 15 U.S.C.A. § 1116,

enjoining defendants and their agents, servants, and employees from directly or indirectly using

the name “SANARA” or any mark, word, or name similar to plaintiff’s mark which is likely to

cause confusion or mistake or to deceive;

2.     This court, pursuant to the power granted it under 15 U.S.C.A. § 1118, order that all labels,

signs, prints, packages, wrappers, receptacles, and advertisements in the possession of defendants

bearing the mark “SANARA” and all plates, molds, and other means of making the same be

delivered and destroyed;

3.     Defendants be required to account to plaintiff for any and all profits derived by defendants

from the sale of its goods and for all damages sustained by plaintiff by reason of the acts of

infringement and unfair competition complained of;

4.     The court award plaintiff treble the amount of actual damages suffered by plaintiff,

pursuant to 15 U.S.C.A. § 1117, or that the court award plaintiff punitive and exemplary damages

in the sum of $300,000.00 by reason of defendants’ fraud and palming off;

5.     Costs of this action be awarded plaintiff;

6.     Plaintiff be awarded its reasonable attorney’s fees; and

7.     The court grant such other and further relief as it deems just and proper.




                                                  8
        Case 1:20-cv-01022-JRN Document 9-3 Filed 12/17/20 Page 9 of 9




Dated: December 17, 2020


                                                   Respectfully submitted,
                                                   LAW OFFICE OF ROBERT HOUSE,
                                                   PLLC

                                                   By: /s/Robert A. House
                                                   Robert A. House
                                                   State Bar of Texas: 24071591
                                                   6500 River Place Boulevard
                                                   Building 7, Suite 250
                                                   Austin, Texas 78730
                                                   E-mail robert@roberthouselaw.com
                                                   Tel. 512-200-4878
                                                   Fax 866-300-6927
                                                   ATTORNEY IN CHARGE FOR
                                                   PLAINTIFF, AMERINOR, LLC



                               CERTIFICATE OF SERVICE

       I certify that on December 17, 2020, a copy of the foregoing Amended Complaint was

served upon counsel for Defendants via the ECF filing system.


                                                   /s/Robert A. House
                                                   Robert A. House




                                              9
